Citation Nr: 1644042	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-09 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diverticulitis.  

2.  Entitlement to service connection for right foot condition (claimed as rheumatoid arthritis and difficulty walking).  

3.  Entitlement to service connection for left foot condition (claimed as a mass, rheumatoid arthritis and difficulty walking)

4.  Entitlement to service connection for right hand condition (claimed as rheumatoid arthritis).

5.  Entitlement to service connection for left hand condition (claimed as rheumatoid arthritis).

6.  Entitlement to higher initial ratings for coronary artery disease, rated as 10 percent disabling prior to July 11, 2013 and 60 percent thereafter.  

7.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus type II.  

8.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD) with major depressive disorder, rated as 30 percent disabling prior to July 11, 2013 and 70 percent disabling thereafter.  

9.  Entitlement to higher initial ratings for scar status post coronary artery bypass graft, rated as noncompensable prior to June 3, 2015 and 10 percent disabling thereafter.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to June 3, 2015.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military Affairs 


WITNESSES AT HEARING ON APPEAL

Appellant, wife and daughter 




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 




INTRODUCTION

The Veteran had active service in the U.S. Air Force from March 1964 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in July 2016.  A copy of the transcript is of record.  At the hearing, the Veteran waived RO consideration of additional evidence received since their last adjudication, including records he intended to submit.

The Board observes that, in August 2016, the Veteran submitted additional evidence and argument in support of his claims.  Subsequently, the Veteran expressed concern that his package of documents had been transferred to facilities other than the Board.  The Veteran is advised that this transfer occurred in order to send his documents to the entity responsible for scanning his documents into the electronic record.  The Board assures the Veteran that his private and VA records have been received.

The issues of entitlement to service connection for diverticulitis, a right foot condition (claimed as rheumatoid arthritis and difficulty walking), a left foot condition (claimed as a mass, rheumatoid arthritis, and difficulty walking), a
right hand condition (claimed as rheumatoid arthritis), a left hand condition (claimed as rheumatoid arthritis) and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  For the entire appeal period, coronary artery disease has been manifested by status post surgery with evidence of cardiac hypertrophy on echocardiogram and a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope. 

2.  The Veteran's diabetes mellitus requires insulin and a restricted diet but no regulation of activities as contemplated by the rating schedule.

3.  For the entire appeal period, PTSD with major depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood but not total occupational and social impairment.  

4.  For the entire appeal period, scar status post coronary artery bypass graft has been manifested by tenderness and pain. 


CONCLUSIONS OF LAW

1.  The criteria for an initial uniform rating of 60 percent, but no higher, for coronary artery disease prior to July 11, 2013 have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.140, Diagnostic Code 7017 (2016).

2.  The criteria for an initial rating higher than 20 percent for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

3.  The criteria for an initial uniform 70 percent rating, but no higher, for PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2016).  

4.  The criteria for an initial uniform 10 percent rating, but no higher, for scar status post coronary artery bypass graft have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2011 and July 2011, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and private treatment records.  Virtual VA records have also been reviewed.  The Veteran has not argued, and the lay and medical evidence does not suggest, that the most recent VA examinations do not accurately reflect the current state of disability.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38°U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.

ANALYSIS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Coronary Artery Disease

In a February 2012 rating decision, the Veteran was granted service connection for coronary artery disease.  He was assigned a 10 percent rating, effective August 31, 2010.  In a November 2014 rating, his coronary artery disease was assigned a rating of 60 percent disabling, effective July 11, 2013.  He appeals the initial disability ratings assigned.  

The Veteran's coronary artery disease is rated under Diagnostic Code 7017.  Under Diagnostic Code 7017, a 10 percent rating is assigned in cases where a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  A 30 percent rating is assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or with left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for three months following hospital admission for surgery coronary bypass surgery (Diagnostic Code 7017), and also for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017.

When evaluating disabilities of the cardiovascular system under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100.  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the cardiovascular disability.  Id.

After review of the record, the Board finds that, prior to July 11, 2013 the criteria for a 30 percent rating for coronary artery disease were met.  In this regard, the evidence shows that, in October 2004, the Veteran had coronary artery bypass graft surgery.  During the August 2011 VA examination, the Veteran complained of fatigue but denied angina, dyspnea, dizziness or syncope.  He also denied any congestive heart failure or acute rheumatic heart disease.  It was noted that he took medication daily.  His last exercise stress test was in September 2008 as was his last echocardiogram and it was noted that his last ejection fraction was 60 percent.  His estimated METS level was 8 to 9 which was based upon his ability to climb a flight of stairs.  Ischemic heart disease status post myocardial infarction was diagnosed.  

The Board notes that the Veteran had a stress test in July 2012.  In December 2012, however, the Veteran's physician noted that because of the Veteran's considerable limitation in physical activity, the stress test was performed using a pharmacologic stress and therefore did not lend itself to any meaningful assessment of his MET level.   

The record shows that a September 2012 echocardiogram revealed evidence of cardiac hypertrophy but no cardiac dilatation.  Ejection fraction was 60 percent.

In December 2012, the Veteran was diagnosed with ischemic heart disease.  The VA examiner noted that there were no stents, myocardial infarction, heart transplant, pacemaker or defibrillator, and/or heart failure.  It was indicated that the Veteran's peripheral vascular disease and heart issues would prevent him from working in his prior, very physically demanding occupation in steel fabrication.

As shown by the evidence, prior to July 11, 2013 there was evidence of cardiac hypertrophy on echocardiogram which meets the criteria for a 30 percent rating for coronary artery disease.  There were no actual stress test results to accurately measure workload capacity in METs.  An August 2011 VA examiner estimated a METs level of 8 to 9 based upon a report of being able to climb a flight of stairs.  Yet, in July 2012, the Veteran's private physician performed a pharmacological stress test based upon the Veteran's "considerable limitation in physical activity."  The Veteran's METs level was estimated again in July 2013, wherein the VA examiner estimated a METs level of 3 to 5 with fatigue.  Recently, the Veteran and his family members testified that the Veteran had the same physical limitations due to coronary artery disease between the two METs estimates.

The Board observes that a METs estimate is not an accurate assessment of workload capacity.  Rather, it is an "estimate" based on interview of the Veteran.  As discussed above, the METs level estimates by VA examiners in 2011 and 2013 are significantly different, and a private examiner in 2012 refused to have the Veteran undergo a tradiational stress test in lieu of a pharmacologic test due to "considerable limitation in physical activity."  The Board can find no lay or medical evidence suggesting a significant increase of disability during this time period.  Based on the lay and medical evidence of record, the Board resolves reasonable doubt in favor of the Veteran by finding that, for the entire appeal period, coronary artery disease has been manifested by status post surgery with evidence of cardiac hypertrophy on echocardiogram and a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  As such, a uniform 60 percent rating is warranted for the entire appeal period.

After review of the record, however, the Board finds against a rating higher than 60 percent for coronary artery disease for any time during the appeal period.  To that end, the July 2013 VA examination estimated the Veteran's workload was greater than three METs but not greater than five METs with fatigue.  There is no lay or medical evidence of congestive heart failure.  The July 2013 examiner noted the Veteran's coronary artery disease was stable compared to the last VA examination.  

During the August 2015 VA examination, the Veteran's estimated workload was greater than three METs but not greater than five METs with fatigue and dyspnea.  Left ventricular ejection fraction (LVEF) was 60 percent.  Congestive heart failure was not shown.  

In light of the evidence of record, the Board find that the next higher 100 percent rating is not warranted for coronary artery disease since July 11, 2013 as the Veteran did not have evidence of chronic congestive heart failure; did not have an estimated workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; and did not have a left ventricular ejection fraction of less than 30 percent.  The Board has considered whether any other diagnostic codes would allow for a higher disability rating during this time but has found none.  Accordingly, this claim is denied.

In so finding, the Board finds that the Veteran and family member testimony regarding the Veteran's cardiac limitations are credible and consistent with the entire evidentiary record.  However, there is no lay or medical evidence of actual congestive heart failure or left ventricular ejection fraction of less than 30 percent.  The Board does not doubt the sincerity of their description of dyspnea, fatigue, etc., on exertion.  However, to the extent they argue such symptoms and limitations result in a METs level of less than 3, the Board places greater probative weight on the opinions of the private and VA physicians who have greater training and expertise in evaluating METs levels based on interview technique.

Diabetes Mellitus 

In a January 2012 rating decision, the Veteran was granted service connection for diabetes mellitus type II.  He was assigned a 20 percent rating, effective February 8, 2011.  He appeals the initial disability rating assigned.  

Pursuant to the rating schedule, diabetes is evaluated as follows: requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet (20 percent); requiring insulin, restricted diet, and regulation of activities (40 percent); requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated (60 percent); and requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated (100 percent). 38 C.F.R. § 4.119, Diagnostic Code 7913. 

While the evidence demonstrates that the Veteran's diabetes mellitus requires insulin and a restricted diet, the records reviewed to include VA examinations, private treatment records and outpatient treatment records, are devoid of a showing of the regulation of activities due to his diabetes mellitus as contemplated by the rating schedule.  To that end, during the August 2011 VA examination it was noted that the Veteran had been diagnosed with diabetes mellitus in 2008.  During the examination, the Veteran denied any hypoglycemia or ketoacidotic reactions and it was noted that he had never been hospitalized for his diabetes.  He followed a low carbohydrate diet, his weight was stable and he did not have to restrict his activities because of poorly controlled diabetes mellitus the VA examiner stated.  

In the July 2013 VA examination, it was noted that the Veteran was prescribed oral hypoglycemic agents but that his diabetes mellitus did not require regulation of activities.  Diabetes mellitus with secondary erectile dysfunction and peripheral neuropathy and diabetes under satisfactory control was diagnosed.  

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

Although the Board finds that the Veteran has presented competent and credible testimony regarding his physical limitations, the more probative evidence is against a finding that his diabetes mellitus requires regulation of activities as contemplated by the rating schedule.  The VA examinations specifically note that regulation of activities is not part of medical management for the Veteran' s diabetes mellitus, and the Veteran and his witnesses have not indicated that he has been advised to avoid strenuous occupational and recreational activities because of his diabetes mellitus.  Also, VA records do not indicate the Veteran's diabetes is so severe or difficult to control that he must avoid strenuous occupational and recreational activities, and hypoglycemic episodes, or signs or symptoms thereof, are not shown.  Therefore, an evaluation higher than 20 percent disabling for diabetes mellitus is not warranted.

Regarding any complications from diabetes mellitus, the Board notes that the Veteran has been assigned separate ratings for peripheral neuropathy of the left and right lower extremities and erectile dysfunction as associated with his diabetes mellitus.  The Veteran did not appeal the disability ratings or effective date(s) of award(s) for these complication and, as such, the particular ratings are not on appeal.  No other complications from diabetes mellitus are shown. 

The Board finds that the Veteran has been properly rated for his diabetes mellitus and there is no basis for assigning a disability rating in excess of 20 percent.  The Board again emphasizes that, although the Veteran requires insulin and is on a restricted diet, regulation of activities due to the diabetes mellitus is not shown.  As such, the Veteran meets only the criteria for a 20 percent rating under 38 C.F.R. § 4.119.  The Board has considered whether any other diagnostic codes would allow for a higher disability rating but has found none.  Accordingly, the claim is denied.

PTSD

In a February 2012 rating decision, the Veteran was granted service connection for PTSD with major depressive disorder.  He was assigned a 30 percent rating, effective July 7, 2011.  In a November 2014 rating, his PTSD with major depressive disorder was assigned a rating of 70 percent disabling, effective July 11, 2013.  He appeals the initial disability ratings assigned.  

The Veteran's PTSD with major depressive disorder is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In assessing the evidence of record, it is important to note that the global assessment of functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 
There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

Based on the evidence presented, the Board finds that a 70 percent rating for PTSD with major depressive disorder is warranted prior to July 11, 2013.  To that end, a 70 percent disability rating is warranted where there is evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  During the August 2011 VA examination, the Veteran was noted to have PTSD symptoms to include avoidance, increased arousal, depressed mood, anxiety, suspiciousness, chronic sleep impairment and mild memory loss.  The VA examiner found that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behaviors self-care and conversation.  A GAF score of 60 was assigned which was based on mild to moderate symptoms and impaired social functioning.  

During a June 2011 examination, however, the Veteran's wife stated that he had issues with depression, anxiety, sleep and nightmares, lack of respect and intense anger.  In an August 2011 statement, she detailed the struggles of living with the Veteran to include dealing with his mood swings, mental abuse, disrespect and depression.   

In a January 2013 psychiatric evaluation, the Veteran was diagnosed with chronic PTSD.  His prognosis was poor and a GAF score of 45 was assigned.  It was noted that his GAF scores ranged from 40 to 50 within that year.  The examiner checked that the diagnosis was supported by the Veteran's symptoms of memory loss, persistent irrational fears, deficiencies in family relations, difficulty in adapting to stressful circumstances, intermittent ability to perform the activities of daily living, deficiencies in mood, deficiencies in work or school, depression affecting the ability to function independently appropriately and effectively, inability to establish and maintain effective relationships and suicidal ideation.  The examiner also noted that the above symptoms and limitations were present as early as February 2011.  

In an April 2013 outpatient treatment record, the Veteran reported nightmares of traumatic events, irritability, poor concentration, avoidance of people, exaggerated startle response, poor motivation and no significant interest in activities.  The VA examiner found that there was occupational and social impairment, with deficiencies in most areas such as work and family relationships.  The Veteran was noted to have problems with thinking (poor focus, poor memory and poor concentration), chronic depression, and angry feelings.  It was further noted that he had panic attacks, depression affecting the ability to function appropriately, independently, and effectively, and impaired impulse control such as unprovoked irritability and explosive anger.  Difficulty adapting to stressful circumstances, including work or a work like setting, and an inability to establish and maintain effective relationships were found on examination.  

Given the evidence discussed in the VA examinations, private treatment evaluations, outpatient treatment records, the lay statements of record and GAF scores assigned during this time, the Board finds that occupational and social impairment with deficiencies in most areas is shown prior to July 11, 2013.  Hence, entitlement to a uniform 70 percent rating for PTSD with major depressive disorder since July 7, 2011 is granted.

The Board, however, finds against the assignment of a rating higher than 70 percent for PTSD with major depressive disorder as a majority of the type of criteria contemplated for a 100 percent rating under Code 9411 have not been demonstrated.  To that end, the Veteran has been married to his wife for over 40 years despite some marital discord.  During the July 2013 VA examination, he reported that his relationship with his daughter was good to medium and that he occasionally talked to his two sisters.  Also, although he avoids social events and crowds, he has a few military friends he associates with.  The above demonstrates an ability to establish and maintain some effective relationships.  

The record shows that the Veteran's symptoms cause, among other things, depression, reckless or destructive behavior, avoidance, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, and disturbances in mood.  The Board also notes that his GAF scores have ranged from 39 to 50 which indicates serious symptoms to some impairment in reality testing or communication or major impairment in several areas.  

The VA examinations and outpatient treatment records, however, generally describe the Veteran as alert, cooperative and oriented.  His judgment and insight are generally intact and his grooming and hygiene appropriate.  His mood was reported to be anxious and his affect was subdued but generally his speech was normal, thought processes clear and his thought content showed no evidence of delusions, hallucinations or mania.  At most, the July 2013 and June 2015 VA examiners found that there is occupational and social impairment with deficiencies in most areas.  The June 2015 VA examiner specifically did not find that there is total occupational and social impairment.  

The Board also notes that there is no showing of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) and/or any other symptoms of similar equivalence required for a total rating.  The Board acknowledges the Veteran's reports to include social and occupational difficulties.  While the Veteran has been competent and credible when reporting his symptoms, total occupational and social impairment is not shown by the record. 

In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with deficiencies in most areas.  The manifestations, however, even when accepted as credible, do not establish that there is total occupational and social impairment.  Neither the lay or credible medical evidence shows the Veteran's symptoms have been persistent or rises to the level required for a 100 percent evaluation. 

Scars Status Post Coronary Artery Bypass Graft

In a February 2012 rating decision, the Veteran was granted service connection for scar status post coronary artery bypass graft.  He was assigned a noncompensable rating, effective August 31, 2010.  In a July 2015 rating, his scar status post coronary artery bypass graft was assigned a rating of 10 percent disabling, effective June 3, 2015.  He appeals the initial disability ratings assigned.  

The Veteran disability is rated under Diagnostic Code 7804, under this code one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

Based on the evidence presented, the Board finds that an initial uniform rating of 10 percent is warranted for scar status post coronary artery bypass graft.  To that end, the evidence shows that in 2005 the Veteran had coronary artery bypass graft surgery.  The Veteran expressed in his March 2012 notice of disagreement that his chest and left leg scars were painful.  In December 2012, the Veteran declined an examination but reported no change in his scar.  The June 2015 VA examination disclosed a midline chest scar that was painful.  The scar was not unstable and did not have frequent loss of covering of skin over the scar.  It measured 18.0 x 0.5 cm. and was noted to cause difficulty with lifting and carrying.  Examination also revealed a linear scar located on the left anterior forearm, vein donor site, which measured 6.0 x 0.4 cm.  The scar was not painful or unstable.  During his July 2016 Board hearing, the Veteran reported that his scar was tender and painful before the June 2015 VA examination.  

The Board finds that the above evidence supports a 10 percent rating for scar status post coronary artery bypass graft prior to June 3, 2015.  The Veteran has reported that his scar was painful before June 2, 2015.  The Veteran is competent to report his pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the Veteran's testimony and finds that he is competent and credible in reporting the severity of his disability.  Accordingly, a uniform 10 percent rating for scar status post coronary artery bypass graft is warranted.  

The Board finds, however, that a rating higher than 10 percent is not warranted as three or four painful or unstable scars are not shown by the record.  The scars associated with the Veteran's disability are not of the size and/or severity so as to warrant a rating higher than 10 percent under the rating criteria pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  Accordingly, a rating of 10 percent, but not higher, is granted.  

All Rating Claims

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, except where otherwise noted, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more. 

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  The effects of his disability, including pain and functional limitations, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to an initial uniform 60 percent rating, but no higher, for coronary artery disease is granted for the entire appeal period.
 
Entitlement to an initial rating higher than 20 percent for diabetes mellitus type II is denied.  

Entitlement to an initial uniform rating of 70 percent, but no higher, for PTSD with major depressive disorder is granted.  

Entitlement to an initial uniform rating of 10 percent, but no higher, for scar status post coronary artery bypass graft is granted.  


REMAND

In a July 2013 rating decision, entitlement to service connection for diverticulitis, a right foot condition, a left foot condition, a right hand condition and a left hand condition was denied.  The Veteran expressed disagreement with the decision in June 2014.  The Veteran, however, has not been issued a Statement of the Case on these issues.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Furthermore, the law provides that a total disability evaluation based on individual unemployability due to service connected disorders may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38°C.F.R. §§ 3.340, 3.341, 4.16.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.  

In his March 2012 notice of disagreement, the Veteran stated that because of his surgeries and the weakened strength in his legs post-surgical he was no longer able to withstand the daily activities required for his job.  He stated that he was forced to retire after 21 years of service in the contract hardware industry.  In a January 2013 psychiatric evaluation, the examiner found that the Veteran was not capable of working.  In December 2012, the VA examiner stated that both the Veteran's peripheral vascular disease and heart issues would prevent his working at that time.  In April 2013, the VA examiner found that the Veteran, in his opinion, was unemployable for gainful employment activity.

In light of the Veteran's lay statements, outpatient treatment records and the VA examinations, the Board finds that a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.  

The Board further notes that the Court has recognized that a 100-percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Locklear v. Shinseki, 24 Vet. App. 311, 318, footnote 2 (2011), Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  The Veteran was granted a 100 combined evaluation, effective June 3, 2015 and the Board's decision above awards further benefits prior to June 3, 2015.  Therefore, TDIU may be granted except for periods when a 100 percent combined evaluation has been in effect.  To date, the AOJ has denied the claim based on the Veteran's failure to fully complete a VA Form 8940 (Veteran's Application for Increased Compensation Based upon Unemployability).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 8940 (Veteran's Application for Increased Compensation Based upon Unemployability) and request him to specifically identify his last employer information).

2.  A statement of the case should be issued addressing the issues of entitlement to a service connection for diverticulitis, a right foot condition, a left foot condition, a right hand and a left hand condition.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issues.

3.  Thereafter, after implementing the Board's decision above, readjudicate the issue of entitlement to TDIU for the time period prior to June 3, 2015.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


